Citation Nr: 1403646	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans' Affairs (VA).  


FINDING OF FACT

Although the Veteran does not meet the schedular criteria for a TDIU, he is reasonably shown to be unable to obtain or retain substantial gainful employment due to his service connected low back disability with right peroneal nerve entrapment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on unemployability due to service-connected disability on an extraschedular basis have been met.  38 U.S.C.A. 
§§ 1115, 5107 (West 2002); 38 C.F.R. § 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.
II.  Analysis

TDIU may be awarded upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id. 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if the Veteran does not meet the threshold minimum percentage standards in § 4.16(a), extra-schedular consideration is to be given.  Id.  

The Veteran's service connected lumbosacral strain is rated at 40 percent and his service-connected peroneal nerve entrapment is rated at 20 percent.  His combined rating is 50 percent.  Hence, he does not satisfy the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  However, TDIU may be granted on an extraschedular basis in exceptional cases when the service member is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities under 38 C.F.R. § 4.16(b).  The Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, in September 2012, the Director of the Compensation Pension Service determined that the evidence of record did not support entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Therefore, he has been provided with the opportunity to make a determination on this matter, and, in accordance with case law, the Board may now consider whether a TDIU may be assigned on an extraschedular basis.

In an October 2010 opinion, a VA examiner found that the Veteran's back condition was so severe that it would prevent him from performing any type of manual labor.  The examiner noted that the condition did not prevent him from performing sedentary employment but that the Veteran is not trained for any sedentary employment.  Also, an August 2012 VA examiner opined that the Veteran's lumbosacral strain with degenerative disc disease and radiculopathy would render him unable to secure and maintain physically demanding employment but he would be able to secure and maintain light work and all manner of sedentary employment would benefit from training and education for light work and sedentary work.  Consequently, the evidence is equally balanced as to whether he can perform light work but does affirmatively indicate he could perform sedentary work. Gilbert, 1 Vet. App. 49, 55 (1990).  Accordingly, resolving reasonable doubt in his favor, he is shown only to be able to perform sedentary work.  38 C.F.R. § 3.102.  

The evidence also indicates that the Veteran has only a high school education and that he worked as a truck driver in the past.  Thus, because of his service-connected disabilities, his limited educational level, his lack of meaningful past sedentary work experience and training and the medical opinion evidence indicating that he can only perform sedentary work but is not trained for sedentary work, he is not shown to be able to obtain and maintain substantial gainful employment.  VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7).  Accordingly, he is unemployable due to his service-connected lumbosacral strain with peroneal nerve entrapment and an extraschedular TDIU rating is warranted.  38 C.F.R. § 4.16(b).  


ORDER
     
      Entitlement to a TDIU on an extraschedular basis is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


